Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Employment Agreement is made as of the 23rd day of May, 2005, between
Markel Corporation (the “Company”), and Darrell D. Martin (“Executive”) and
supersedes and replaces the previous agreement between the parties.

 

The parties agree as follows:

 

1. Employment and Duties. The Company employs the Executive as Executive Vice
President of the Company. The Executive agrees to devote up to 25% of his time
and attention to the business of the Company and its subsidiaries and affiliates
and to perform duties normally and properly incident to his position and such
further duties as may be assigned to him by the Board of Directors or Vice
Chairman of the Company, including oversight of the internal audit function. The
duties to be performed by the Executive under this Agreement shall be primarily
performed by him in the Richmond, Virginia metropolitan area, provided, however,
that the Executive shall travel to the extent reasonably necessary to perform
his duties hereunder, including but not limited to, up to four trips per year to
the Company’s London subsidiary. The Executive shall not be required to reside
or maintain a residence outside of the Richmond metropolitan area.

 

2. Term. The Company employs the Executive and the Executive agrees to serve the
Company for an initial term of one year from the date of this Agreement;
thereafter this Agreement shall continue in effect until terminated by either
party on 90 days written notice to the other party.

 

3. Salary. During the term of this Agreement, the Company shall pay the
Executive a salary at a rate of not less than two hundred twenty five thousand
dollars



--------------------------------------------------------------------------------

($225,000) per year (“Base Salary”) which sum shall be payable in bi-weekly
installments. The executive shall be entitled to participate in the Company’s
bonus program for executive officers. There shall be withheld from all amounts
due the Executive such federal and state income taxes, FICA and other amounts as
may be required to be withheld under applicable law.

 

4. Other Benefits. During the term of this Agreement, the Executive shall be
entitled to (i) participate in such employee benefit plans and programs as are
generally available to other officers of the Company who hold positions of
similar responsibility to those of Executive; provided however that in light of
the Executive’s reduced time commitment Executive shall not be eligible to
participate in the Company’s short term disability plan, (ii) reimbursement, in
accordance with policies and procedures established by the Company from time to
time, for all items of expense reasonably and necessarily incurred by Executive
on behalf of the Company, and (iii) such holidays as are generally available to
employees of the Company.

 

5. Termination by Death or Disability.

 

(a) Should the Executive die during the term of employment, the Company shall be
obligated to pay any salary and benefits to which the Executive may be entitled
until the end of the bi-weekly payroll period in which the death occurs, and the
Company shall pay to the Executive’s personal representatives amounts equal to
and payable at the same time as the installments of Base Salary theretofore
regularly paid to the Executive for a period equal to the greater of (i) the
remainder of the initial term of this Agreement, if the initial term has not
then expired; or (ii) 90 days.

 

2



--------------------------------------------------------------------------------

(b) Should the executive be unable to perform substantially all duties of
employment for 60 consecutive days because of a physical or mental disability,
the Company shall then have the right to terminate the Executive’s employment by
giving the Executive 30 days written notice. After the date of termination, the
Company shall pay to the Executive or the Executive’s personal representatives
amounts equal to and payable at the same time as the installments of Base Salary
theretofore regularly paid to the Executive for a period equal to the greater of
(i) the remainder of the initial term of this Agreement, if the initial term has
not then expired; or (ii) 90 days.

 

The onset of a condition of disability under this Agreement shall be determined
by the Board of Directors on the basis of (i) a written opinion of a licensed
physician certified in his field of specialization and acceptable to the
Company, or (ii) the receipt of, or entitlement by the Executive to disability
benefits under any insurance policy or employee benefit plan provided or made
available by the Company or under Federal Social Security laws.

 

6. Termination for Cause. The Company may at any time elect to terminate its
obligations under this Agreement for “cause” and remove the Executive from
employment. Termination for cause shall be made upon 30 days written notice, and
upon expiration of the 30-day notice period, all obligations of the Company to
the Executive under this Agreement shall cease.

 

For purposes of this Agreement “cause” shall be only the following:

 

(a) continued and deliberate neglect by the Executive, after receipt of notice
thereof, of employment duties other than as a result of Executive’s physical or
mental disability;

 

3



--------------------------------------------------------------------------------

(b) willful misconduct of the Executive in connection with the performance of
his duties, including by way of example but not limitation, misappropriation of
funds or property of the Company; securing or attempting to secure personally
any profit in connection with any transaction entered into on behalf of the
Company or violation of any code of conduct or standards of ethics applicable to
employees of the Company;

 

(c) conduct by the Executive which may result in material injury to the
reputation of the Company if the Executive were retained in his position with
the Company, including by way of example but not limitation, commission of a
felony, bankruptcy, insolvency or general assignment for the benefit of
creditors;

 

(d) active disloyalty such as aiding a competitor; or

 

(e) a breach by the Executive of paragraph 8 or 9 of this Agreement.

 

7. Other Termination.

 

(a) If the Executive resigns or voluntarily leaves the employ of the Company,
the Company’s obligations to the Executive under this Agreement shall terminate
and the Company shall have no further liability to the Executive under this
Agreement; provided, however, if Executive voluntarily leaves the employ of the
Company by virtue of the Company’s failure to comply with any terms of this
Agreement, then the Executive shall be entitled to the identical compensation
and benefits set forth in Section 7 (b) hereof.

 

(b) The Company may at any time elect to terminate its obligations under this
Agreement without cause and remove the Executive from employment on 30 days’
written notice. If the Company elects to terminate Executive’s employment
without cause, then the Executive shall be entitled to receive, subject to
compliance by the Executive with the provisions of Sections 8 and 9 of this
Agreement, the compensation and benefits due under this Agreement for a period
equal to the greater of (i) the remainder of the initial term of this Agreement,
if the initial term has not then expired; or (ii) 90 days.

 

4



--------------------------------------------------------------------------------

8. Confidential Information and Trade Secrets. As consideration for and to
induce the employment of the Executive by the Company, the Executive agrees
that:

 

(a) Except to the extent such information is generally known to the public or in
the industry in which the Company and its subsidiaries and corporate affiliates
are engaged all information relating to or used in the business and operations
of the Company and its subsidiaries and corporate affiliates (including, without
limitation, marketing methods and procedures, customer lists, lists of
professionals referring customers to the Company and its subsidiaries and
corporate affiliates, sources of supplies and materials and business systems and
procedures), whether prepared, compiled, developed or obtained by the Executive
or by the Company or any of its subsidiaries or corporate affiliates prior to or
during the term of this Agreement, are and shall be confidential information and
trade secrets (“Confidential Information”) and the exclusive property of the
Company, its subsidiaries and corporate affiliates.

 

(b) All records of and materials relating to Confidential Information, whether
in written form or in a form produced or stored by any electrical or mechanical
means or process and whether prepared, compiled or obtained by the Executive or
by the Company or any of its subsidiaries or corporate affiliates prior to or
during the term of this Agreement, are and shall be the exclusive property of
the Company or its subsidiaries or corporate affiliates, as the case may be.

 

(c) Except in the regular course of his employment or as the Company may
expressly authorize or direct in writing, the Executive shall not, during or
after the term of

 

5



--------------------------------------------------------------------------------

this Agreement and his employment by the Company, copy, reproduce, disclose or
divulge to others, use or permit others to see any Confidential Information or
any records of or materials relating to any such Confidential Information. The
Executive further agrees that during the term of this Agreement and his
employment by the Company he shall not remove from the custody or control of the
Company or its subsidiaries or corporate affiliates any records of or any
materials relating to such Confidential Information and that upon the
termination of this Agreement he shall deliver the same to the Company and its
subsidiaries and corporate affiliates.

 

9. Covenants.

 

As consideration for and to induce the employment of the Executive by the
Company, the Executive agrees that, except in the regular course of his
employment or as the Company may expressly authorize or direct in writing, the
Executive shall not, during the term of this Agreement and for a period of two
(2) years immediately following the termination of this Agreement, directly or
indirectly, either as an individual for his own account, as a partner or joint
venturer with any other person or entity, as an employee, consultant, advisor,
agent or representative of any other person or entity or as an officer, director
or shareholder of any corporation, (i) own, manage, operate, join, control or
participate in the ownership, management, operation or control of, or serve as
an employee, consultant, advisor, agent or representative of any corporation,
association, partnership, proprietorship or other business entity that is
engaged in any business activity, directly or indirectly, in competition with
any of the business operations or activities of the Company or any of its
subsidiaries or corporate affiliates, or (ii) employ or offer to employ or
retain the services of any officer, employee or agent then employed or retained
by the Company or any

 

6



--------------------------------------------------------------------------------

of its subsidiaries or corporate affiliates or induce, encourage or solicit any
such officer, employee or agent to leave the employment or service of the
Company or any of its subsidiaries or corporate affiliates. This provision shall
not, however, restrict the Executive from making any investments in any company
whose stock is listed on a national securities exchange or actively traded in
the over-the-counter market, so long as such investment does not give Executive
the right to control or influence the policy decisions of any business or
enterprise which is or might be directly or indirectly in competition with any
of the business operations or activities of the Company or any of its
subsidiaries or corporate affiliates.

 

10. Survival of Covenants and Remedies. The agreements made by the Executive in
paragraphs 8 and 9 shall survive the termination of this Agreement and the
Executive’s employment. Each such agreement by the Executive shall be construed
as an agreement independent of any other provision of this Agreement, and the
existence of any claim or cause of action by the Executive against the Company
shall not constitute a defense to the enforcement of the provisions of
paragraphs 8 or 9. The Executive acknowledges and agrees that the Company will
sustain irreparable injury in the event of a breach or threatened breach by the
Executive of the provisions of paragraphs 8 or 9 and that the Company does not
and will not have any adequate remedy at law for such breach or threatened
breach. Accordingly, the Executive agrees that if he breaches or threatens to
breach any such covenant or agreement, the Company shall be entitled to
immediate injunctive relief. The foregoing shall not, however, be deemed to
limit the Company’s remedies at law or inequity for any such breach or
threatened breach.

 

11. Notices. All notices, consents and other communications under this Agreement
shall be in writing and shall be deemed to have been given, delivered or made

 

7



--------------------------------------------------------------------------------

when delivered personally or when mailed by registered or certified mail,
postage prepaid and return receipt requested, addressed to the Company at its
principal office in Richmond, Virginia, and to the Executive at his residence as
shown upon the employment records of the Company, or to such other address as
either party may by notice specify to the other.

 

12. Modification. No provision of this Agreement, including any provision of
this paragraph, may be modified, deleted or amended in any manner except by an
agreement in writing executed by Executive and the Company.

 

13. Benefit. All of the terms of this Agreement shall be binding upon, inure to
the benefit of and be enforceable by the Company and its successors and assigns
and by the Executive and his heirs and personal representatives.

 

14. Construction. This Agreement is executed and delivered in the Commonwealth
of Virginia and shall be construed and enforced in accordance with the laws of
such state.

 

15. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provision.

 

In addition, if, at the time of enforcement of this Agreement, a court holds
that any restriction stated in this Agreement is unreasonable under the
circumstances then existing, the parties agree that the maximum restriction
reasonable under such circumstances shall be substituted for the stated
restriction.

 

16. Headings. The underlined headings provided in this Agreement are for
convenience only and shall not affect the interpretation of this Agreement.

 

17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original.

 

8



--------------------------------------------------------------------------------

18. Delay in Payments. In response to the American Jobs Creation Act of 2004
(“AJCA”), any payments under this agreement that are treated as made under a
deferred compensation plan for purposes of Internal Revenue Code (“Code”)
Section 409A are intended to meet the requirements of Code Section 409A(a)(2)(B)
and any regulations and other guidance under that section. Therefore, if the
Executive is a “specified employee” for purposes of Code Section 409A, no
payment shall be made before the date provided in Code Section 409A(a)(2)(B) and
all payments otherwise payable during that period shall be made to Executive as
soon as possible after the date provided in Code Section 409A(a)(2)(B).

 

/s/ Darrell D. Martin

--------------------------------------------------------------------------------

      MARKEL CORPORATION

Executive

                By:  

/s/ Alan I. Kirshner

--------------------------------------------------------------------------------

        Title:   Chairman

 

9